DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 9, 11, 12, 14, 15, 17, 22, 24 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al. (US PG Pub 2017/0357934) in view of Krohn et al. (US Patent 10,176,449).
Re claim 1: Cobb et al. teaches (para 0005):
“[0005] The present invention provides automotive dealerships with a smart network of tags that are installed on the vehicle's windshield.  The smart tag transmits the Vehicle Identification Number (VIN) and location data to a centralized base station via a combination of Ultra Wide Band (UWB) and 2.4 GHz wireless technologies.  A network of UWB and 2.4 GHz enabled anchors calculate location data and relay this data to a centralized basestation.”

A number of aspects of the claims are shown above. 
The fact that the tags are smart tags means that they have an on-board processor and are software controlled / programmed. 
There is a storage facility, namely a dealership lot. 
GHz frequencies are used as one of the communications channels. 
There is a large plurality of tags, one tag for each vehicle, for the purpose of inventory tracking.
There are plurality of nodes which communicate with the tags, in the form of the so-called anchors, which are distributed throughout the dealer lot. These anchors are the nodes of the claim, being a local communication hub for tags in the immediate vicinity.
There is a server system, namely the centralized base-station, that tracks everything in inventory based on the communications with all the vehicle tags, though the anchors (nodes) through which the locations of all the vehicles can be tracked, identified by the vehicle VIN number.

Regarding effective distance, Cobb et al. teaches, (para 0038):
“When used in connection with the present invention, UWB RF ranging can provide the location of the locator tag within 10 cm and can accurately detect locators at distances of 100 meters.”

Cobb teaches (para 0006):
“Each anchor may include a first transceiver for communicating 
with the locator tag transceiver to receive said location and movement 
information, and a second transceiver for communicating with the other anchors 


Thus, the anchor communicates to the tags and they communicate back. This is standard and conventional in the art of RFID tags.

Lacking in Cobb et al. is a clear showing that the communications between the tag and the local node (anchor) is in the GHz range. Instead, these communications appear to be UWB.

Krohn et al. teaches a product inventory network similar to that of the claims. In Krohn et al. (column 6, lines 25-40) it is made expressly clear that RFID communications can equivalently be done at a range of communications, all the way up to the GHz range.

In view of the teachings of Krohn et al., it would have been obvious to substitute GHz frequency communication for the tag communications of Cobb et al., with several motivations:
(1) Achieve higher bandwidth and data capacity
(2) Avoid certain kinds of noise / interference
(3) Avoid conflicts with other signals located at other frequencies.

Re claim 2: Cobb et al. and Krohn et al. fail to teach or fairly suggest that the inventory items comprise a case containing at least one of the group including: theatrical lights, lighting support equipment, lighting accessories, and sound equipment.



Re claims 5, 6 and 9: In the examiner’s view, there a wide range of conventional data rates, frequencies and bandwidths for RFID communications and the claimed values are ordinary and conventional.

Re claims 11, 12, 14 and 15: Activation of tags on receiving an interrogation signal and channel selection in response to an interrogation signal are convention and ordinary aspects of systems that involve an interrogator querying many tags.
	Regarding claim 14 in particular, a channel is not really random if it is chosen from a pre-defined set of channels.

Re claim 17: Cobb et al. teaches at para 0006 and 0007:
“According to one presently preferred embodiment of the invention, there is provided an inventory tracking, reconciliation and work flow system for use in connection with motor vehicles comprising a locator tag associated with a motor vehicle, a plurality of anchors and a base station.  The locator tag may include one or more sensors for detecting and gathering location and movement information and a transceiver configured to transmit said location and movement information.  Each anchor may include a first transceiver for communicating with the locator tag transceiver to receive said location and movement information, and a second transceiver for communicating with the other anchors to form a resilient network.  The base station may include a first transceiver for communicating with the second transceivers of the plurality of anchors to receive said location and movement information, and means for relaying said location and movement information to an application for processing said location and movement information. 
The resilient network may be a wireless mesh network.  ”

Re claims 22, 24 and 25: See discussions above, where the recited limitations have been addressed.

Claims 3, 4, 7, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al./Krohn et al. as applied to claim 1 above, in view of Liao et al. (US 2015/0235060).
Cobb et al. and Krohn et al. do not explicitly discuss current levels during communication or battery life.
Liao et al. discusses active (battery-based) RFID tags for inventory applications. In Liao et al. (see para 0072) current during communication is in the range of 20 milliAmps and battery life is in the range of 9-12 years.
In view of Liao et al.’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the RFID tags of Cobb et al. to have current during communication in the range of 20 milliAmps and battery life in the range of 9-12 years for the sake of having a tag with a long working life so that the tags never fail due to .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al./Krohn et al. as applied to claim 1 above, in view of Nitzan et al. (US 2009/0045916).
Cobb et al./Krohn et al. fail to teach or fairly suggest the system of claim 1, wherein, in response to a determination to transmit the tag identifier, the first tag is configured to check for traffic on a channel for transmitting the tag identifier and in response to a detection of traffic on the channel (1) transition to a sleep state, (2) schedule an awakening from the sleep state at a random interval, and (3) attempt transmission of the tag identifier upon waking from the sleep state.
Nitzan et al. essentially teaches this at para 0181. In Nitzan et al., there is similarly a product inventory system with an RFID tag attached to each item. In Nitzan et al., after the tags become aware of an interrogation signal (i.e. hear a signal from a local interrogator, which would be an anchor in Cobb et al.), they activate and respond at random intervals.
In view of the teachings of Nitzan et al., it would have been obvious to program the tags of Cobb et al. to activate and respond at random intervals after an interrogation signal is heard, to allow tags to communicate separately without interfering with one another. If all the tags were programmed to identically respond at the same time, they would all interfere with each other. The solution of activation and response at random intervals is a well-known solution to this problem.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12, 14, 15, 17 and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,685,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generally narrower than the instant claims, by consisting of the instant claim limitations plus further limitations.
Therefore the patent claims contain within them the instant claims.

The reverse is not true. The instant claims would not be useable in a double patenting rejection against the claims of the patent, because the instant claims are substantially broader.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL A HESS/Primary Examiner, Art Unit 2876